Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species II in the reply filed on 04/13/2022 is acknowledged.  The traversal is on the ground(s) that applicants state there is a reasonable number of species and examination of these species would not place undue burden on the examiner.  This is not found persuasive because the species and claims to the species require distinct features for example the particular structure of the gate dielectric 216 of the species shown in Fig. 2 that would need to be separately searched. Examination of the species would be an undue burden as the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or U.S.C. 112, first paragraph. It is further noted that applicants may be able to have the species rejoined if a generic claim is ultimately found allowable.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/13/2022.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, and 7-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsai et. Al. (US 20160141404 A1 newly cited hereinafter Tsai).

Regarding claim 1, Tsai teaches in Fig. 10 with associated text A semiconductor device, comprising: 
a substrate 102 (Fig. 10); 
a first III-V compound layer 104 disposed on the substrate (Fig. 10); 
a second III-V compound layer 112 disposed on the first III-V compound layer (Fig. 10); 
a p-type doped III-V compound layer 114 disposed on the second III-V compound layer (Fig. 10); 
a passivation layer (502” and 120) disposed on the second III-V compound layer and over a part of the p-type doped III-V compound layer (Fig. 10, paragraph [0046]); 
a gate disposed over the p-type doped III-V compound layer (Fig. 10, paragraph [0060]); 
a source 122 and a drain 124 disposed on opposite sides of the gate (Fig. 10 paragraph [050]); and 
a dielectric layer 904 disposed between the p-type doped III-V compound layer and the gate and further disposed between the passivation layer and the gate (Fig. 10, paragraph [0057]).  

Regarding claim 5, Tsai teaches the dielectric layer does not extend to an upper surface of the passivation layer (the dielectric layer extends beside and over the upper surface of the passivation layer but does not extend directly to the passivation layer (Fig. 10))

Regarding claim 7, Tsai teaches the dielectric layer is in direct contact with a portion of a sidewall of the gate (Fig. 10).  

Regarding claim 8, Tsai teaches an upper surface of the passivation layer is higher than a bottommost surface of the gate (Fig. 10).  

Regarding claim 9, Tsai teaches the p-type doped III-V compound layer and the passivation layer are in direct contact with an uppermost surface of the second III-V compound layer (Fig. 10).  

Regarding claim 10, Tsai teaches the substrate comprises a sapphire substrate, a silicon substrate, or a silicon carbide substrate (paragraph [0013]).  

Regarding claim 11, Tsai teaches the first III-V compound layer comprises a gallium nitride (GaN) layer (Fig. 10).  

Regarding claim 12, Tsai teaches the second III-V compound layer comprises an aluminum gallium nitride (AlxGai-xN) layer, wherein 
    PNG
    media_image1.png
    14
    56
    media_image1.png
    Greyscale
 (Fig. 10)

Regarding claim 13, Tsai teaches the p-type doped III-V compound layer comprises a p-type doped gallium nitride (GaN) layer (Fig. 10).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claims 5 and 1 respectively and further in view of Green et. Al. (US 20130092947 A1 hereinafter Green).

	Regarding claims 6, Tsai teaches the semiconductor device and method as claimed in claim 5.
	Tsai does not specify an uppermost surface of the dielectric layer and the upper surface of the passivation layer are coplanar.
	Green teaches in Figs. 11-12 with associated text an uppermost surface of a dielectric layer 152 and an upper surface of a passivation layer 108 similar to those of Tsai are coplanar (Figs. 11-12 and paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an uppermost surface of the dielectric layer and the upper surface of the passivation layer of Tsai to be coplanar as taught by Green because according to Green in the method for forming the structure an undercut opening 153 adjacent the top surface of epitaxial layers 104 that is larger than the rest of opening 114 to provide better lift-off than a photoresist layer without an undercut (paragraph [0029]) so that by using such a method and therefore structure in the device of Tsai a better lift-off can be provided.
	
Regarding claims 15, Tsai teaches the semiconductor device and method as claimed in claim 1.
	Tsai does not specify the material of the dielectric layer comprises silicon oxide (SiO2), silicon nitride (Si3N4), silicon oxynitride (SiON), tantalum oxide (Ta205), titanium oxide (TiO2), zinc oxide (ZnO2), zirconium oxide (ZrO2), aluminum oxide (A1203), hafnium oxide (HfO2), aluminum 17Attorney Docket No. 0941-3722PUS2 nitride silicon (AlSiN3), silicon oxide hafnium (HfSiO), hafnium silicon oxynitride (HfSiON), hafnium tantalum oxide (HfTaO), hafnium titanium oxide (HfTiO), hafnium zirconium oxide (HfZrO), silicon carbide (SiC), or a combination thereof however Tsai does teach the material of the dielectric layer comprises aluminum oxide (paragraph [0057])..
	Green teaches in Fig. 12 with associated text a dielectric material 152 similar to that of Tsai comprising aluminum oxide similar to Tsai and particularly aluminum oxide (A1203) or silicon oxide (SiO2) or hafnium oxide (HfO2) as claimed (paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the material of the dielectric layer of Tsai comprise aluminum oxide (A1203) or silicon oxide (SiO2) or hafnium oxide (HfO2) as claimed because according to Chang such a material is suitable, furthermore, it would have been obvious to one of ordinary skill in the art, in view of the teachings of Chang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claims 13 and further in view of Chang (US 20110062437 A1 newly cited hereinafter Chang).

	Regarding claims 14, Tsai teaches the semiconductor device and method as claimed in claim 13.
	Tsai does not specify the p-type doped gallium nitride (GaN) layer is doped with at least one of magnesium (Mg), calcium (Ca), zinc (Zn), beryllium (Be), and carbon (C) and is further doped with an element selected from a group consisting of strontium (Sr), barium (Ba), and radium (Ra).
	Chang teaches forming a GaN epitaxial layer doped with a combination including magnesium (Mg), calcium (Ca), zinc (Zn), strontium (Sr) or barium (Ba) (paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the p-type doped gallium nitride (GaN) layer of Tsai to be doped with at least one of magnesium (Mg), calcium (Ca), zinc (Zn), beryllium (Be), and carbon (C) and to further doped with an element selected from a group consisting of strontium (Sr), barium (Ba), and radium (Ra) because according to Chang such a combination is suitable for doping GaN (paragraph [0016]). It would have been obvious to one of ordinary skill in the art, in view of the teachings of Chang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897